DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim
Claims 1-20 were originally presented having a filing date of 05/08/2019.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, page 31, line 7-8 should read “determine the exposure parameter according to the amount of time spent at the detected location.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, page 30, line 24 recite the limitation “for the time period.” There is insufficient antecedent basis for this claim limitation. 
Claim 11-19 are dependent on claim 10 and do not cure the deficiency thereof, therefore claim 11-19 are rejected for the same reason. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16406970 (hereafter ‘970) in view of Rix et al. (US Publication No. US 20200079532 A1; hereafter Rix). Although the claim at issue are not identical, they are not patentably distinct from each other because of the similarities shown in the table below. All matching elements of the claim limitation appear in bold while non-matching elements of the claim limitation are not bolded. 
Present Application
(16406974)
Copending Application
(16406970)
1. A method of operating a usage-based maintenance system for a vehicle among a plurality of vehicles comprising: 
	determining, for a time period, an exposure parameter of the vehicle, the exposure parameter indicating an amount of exposure to an environment during the time period; 
scoring the exposure parameter according to an exposure model to produce an exposure score; and 
	determining a maintenance discount according to the exposure score.
A method of operating a usage-based maintenance system for one of a plurality of vehicles that is arranged in a fleet, the method comprising: 
	determining, for a time period, a usage parameter of the vehicle, the usage parameter indicating a usage characteristic of the vehicle over the time period; 
scoring the determined usage parameter according to a fleet usage model to produce a usage score, the fleet usage model being based on usage of the vehicles across the fleet; and 
	determining a maintenance discount according to the usage score.


	Both inventions teach a method of operating a usage-based maintenance system for a vehicle among a plurality of vehicles. The method including steps of determining, for a time period, a parameter indicating an amount over the time period; scoring the parameter according to a model to produce an score; determining a maintenance discount according to the score. 

	Claim 1 of the copending application No. 16406970 does not include teaching of an exposure parameter in an environment.

However, in the same field of endeavor, Rix teaches an environmental exposure parameter. 
([Par. 0065], “the atmospheric contaminants include a plurality of contaminants selected from a group comprising dust, organic particles, volcanic ash, salt, sulphur dioxide and sulphate ions”;

[Par. 0198] “determines contaminant exposure per flight based on the atmospheric contaminant data at a location and a time in proximity to at least one flight of the target aircraft engine.”)  



	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9, 20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more. 

Regarding to claim 1, the claim invention is directed to an abstract idea – mental processes.

The claim recites the limitation determining an exposure parameter which is, for example, an amount of exposure of airborne salinity that being exposed to a vehicle in a period of time. This process could be done in human mind by observing at a monitor screen that displays readings on measurements of airborne sea-salt concentration. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process.
The claim recites the limitation scoring the exposure parameter by comparing the measured exposure parameter with an average exposure parameter within other vehicles in a same fleet. This process could be done in human mind by comparing the reading on current exposure parameter of the vehicle with a predetermined average exposure parameter of the fleet. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process.
The claim recites the limitation “determining a maintenance discount according to the exposure score”. This process could be done in human mind by matching the exposure score within a predetermined chart that may categorize discount rewards to certain range of the exposure score to determine the maintenance discount for the vehicle. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process. 
There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B. 

Regarding to claim 2, the claim limitation does not include additional elements that are sufficient to be significant more than the judicial exception. The claim recites “detecting location of the vehicle and detecting an amount of time spent at the detected location.” This mental process could be done in human mind by obtaining street signs to indicate location and viewing a stopwatch to determine time spent. 
Regarding to claim 3 and 4, no additional elements are recited in the claim since the claim merely provide further details regarding to locate a plurality of exposure zones having different assigned exposure level and detect an equivalent time spent at a respective zone. This mental process could be 
Regarding to claim 5, other than reciting a “Global Positioning System (GPS)”, nothing in the claim elements precludes the steps of detecting location of the vehicle from practically being performed in the mind.  GPS is an additional element which is configured to carry out the detection of vehicle location, but is recited so generically that is represents no more than mere instructions to apply the judicial exceptions on a computer.  It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a GPS.  Therefore, this is not sufficient to be significant more than the judicial exception.
Regarding to claim 6-9, the claim limitations do not include additional elements that are sufficient to be significant more than the judicial exception.
Regarding to claim 20, the claim invention is directed to an abstract idea – mental processes.
The claim recites “detecting location of the vehicle and detecting an amount of time spent at the detected location.” This mental process could be done in human mind by obtaining street signs to indicate location and viewing a stopwatch to determine time spent. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process.
The claim recites the limitation “determining a salinity exposure parameter of the vehicle according to detect amount of time spent at the detected location”. This process could be done in human mind by observing at a monitor screen that displays readings on measurements of airborne sea-salt concentration. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process.
The claim recites the limitation scoring the salinity exposure parameter by comparing the measured salinity exposure parameter with an average salinity exposure parameter within other vehicles in a same fleet. This process could be done in human mind by comparing the reading on 

The claim recites the limitation “determining another usage parameter of the vehicle indicating another usage characteristic of the vehicle over the time period”.  A usage parameter of the vehicle could be “powering an engine of the vehicle”. This process could be done in human mind by obtaining a number of hard acceleration that a driver performed in a trip. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process.
The claim recites the limitation scoring usage parameter with an average usage parameter within other vehicles in a same fleet. This process could be done in human mind by comparing the number of times the vehicle being hard accelerated with a predetermined average number of times of hard acceleration within a fleet. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process.
The claim recites the limitation “combining the exposure score and the other usage score to produce a combined usage score”. This process could be done in human mind by adding the exposure score and the other usage score. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Thus, this step recites a mental process.
The claim recites the limitation “determining a maintenance discount according to the combined usage score”. This process could be done in human mind by matching the combined usage score within a predetermined chart that may categorize discount rewards to certain range 
There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rix in view of Salles et al. (US Publication No. US 20200152067 A1; hereafter Salles).

Regarding to claim 1, Rix teaches A method of operating a usage-based maintenance system for a vehicle among a plurality of vehicles comprising: 
determining, for a time period, an exposure parameter of the vehicle, the exposure parameter indicating an amount of exposure to an environment during the time period;
(Fig. 7A, [Par. 0229], “a step 802 of the method for scheduling, a measure of contaminant exposure for estimating aircraft engine contamination based upon known historical data sets including aircraft flight data, atmospheric contaminant data over location and time, and engine service data is calculated”)
	scoring the exposure parameter according to an exposure model to produce an exposure score; and 
([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model” wherein the “historical contaminant exposure” reads on the “exposure model”

[Par. 0235], “a represent of contaminant risk … B represents contaminant estimates from an NWP model, p(A) represents prior knowledge of contaminant risk …  by marginalisation of p(A|B), while p(B|A) and determined by comparison of estimated contaminants from similar NWP models that are evaluated using historical data representative of the respective contaminants over regions where one or more aircraft were known to be affected by adverse weather events” wherein the “contaminant risk” reads on the “exposure score”)

Although Rix teaches producing the exposure score, it doesn’t explicitly disclose determining a maintenance discount according to the exposure score.

However, Salles teaches determining a maintenance discount according to the exposure score.
“[Par. 0051], “if the deviation indicates that the actual wear and tear condition of Fleet Car #1 is much less than the estimated condition, reflected by the high driver score and/or infrequency use of Fleet Car #1,then the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule”

“[Par. 0047] “If Driver A has high driver score indicative of excellent maintenance of Fleet Car #1 and the driving history of Driver A is consistent with the driver score, the central server 450 may determine that Driver A is entitled to an incentive package. In some embodiments, the incentive package may provide lower insurance premiums for using fleet cars. Additionally, the incentive package may include a discount for using car sharing services … fleet cars subject to good use by drivers will likely require less maintenance and repair and, at the same time, cleaning and significant cost savings in the fleet car management providers”)

the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule” (Salles, [Par. 0051]) thereby save cost in maintaining the vehicle.

Regarding to claim 2, the combination of Rix and Salles teaches the method of claim 1.
Rix further teaches wherein determining the exposure parameter includes detecting a location of the vehicle and detecting an amount of time spent at the detected location ([Par. 0198], “retrieves atmospheric contaminant data at a spatial location and a time in proximity to at least one flight of the target aircraft engine and an engine service data”); and 
	determining the exposure parameter according to the detected amount of time spent at the detected location ([Par. 0198] “determines contaminant exposure per flight based on the atmospheric contaminant data at a location and a time in proximity to at least one flight of the target aircraft engine”).  

Regarding to claim 3, the combination of Rix and Salles teaches the method of claim 2.
Rix further teaches wherein detecting the location of the vehicle includes detecting the location of the vehicle within one of a plurality of identified environmental exposure zones, the plurality of identified environmental exposure zones having different assigned exposure levels ([Par. 0155], “the atmospheric contaminant data as a function of spatial location and time comprises an atmospheric model of at least one of the concentration or mixing ratio of contaminants at a plurality of locations and times”); and 
	wherein determining the exposure parameter includes determining the exposure parameter according to the detected amount of time spent at the assigned exposure level for the detected location ([Par. 0198] “determines contaminant exposure per flight based on the atmospheric contaminant data at a location and a time in proximity to at least one flight of the target aircraft engine”).  

Regarding to claim 5, the combination of Rix and Salles teaches the method of claim 3.
Rix further teaches wherein detecting the location of the vehicle includes: detecting the location of the vehicle with a Global Positioning System (GPS) ([Par. 0240], “Spatial locations and times are determinable from waypoints or from the use of global satellite navigation systems”).

Regarding to claim 6, the combination of Salles and Rix teaches the method of claim 1.
Rix further teaches wherein the exposure parameter is a salinity exposure parameter.
([0065], “the atmospheric contaminants include a plurality of contaminants selected from a group comprising dust, organic particles, volcanic ash, salt, sulphur dioxide and sulphate ions”).

13. 	Regarding to claim 7, the combination of Rix and Salles teaches the method of claim 1.
	Rix further teaches wherein the plurality of vehicles is arranged in a fleet ([Par. 0143], “plurality of aircraft”); and 	
	wherein scoring the detected exposure parameter includes scoring the determined exposure parameter according to a fleet exposure model to produce the exposure score, the fleet exposure model based on the amount of exposure to the environment of the plurality of vehicles across the fleet ([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model”).

Regarding to claim 8, the combination of Rix and Salles teaches the method of claim 7.
Rix further teaches The method of claim 7, further comprising collecting exposure data from across the fleet and creating the fleet exposure model from the collected exposure data ([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model”).

Regarding to claim 9, the combination of Rix and Salles teaches the method of claim 7.
Salles further teaches determining, for the time period, another usage parameter of the vehicle, the other usage parameter indicating another usage characteristic of the vehicle over the time period (Figure 5, [Par. 0041], “ the main processor 452 determines occurrence of all three factors, excessive speeding A, hard braking B, and fast acceleration C, as shown in FIG. 5…  aggregates occurrence of the relevant factors or parameters after a predetermined number of trips is completed” wherein “excessive speeding” or “hard braking” or “fast acceleration” reads on the “another usage parameter”);
	scoring the other usage parameter according to another fleet usage model to produce another usage score 
(Figure 5, [Par. 0042], “ Driver Thomas has shown excessive speeding and hard braking in each and every trip that has been tracked and counted. This frequency of occurrence of the factors may result in adding no credit or point to a driver score” 

[Par. 0021], “ a predetermined first program that collects data relating to drivers' driving patterns and usage patterns of a fleet car and calculates and assigns a driver score to each driver”
wherein credit or point is evaluated according to the usage pattern of fleet car #1)

 combining the exposure score and the other usage score to produce a combined usage score 
(Figure 5, [Par. 0042], “ A total driver score of Driver Thomas as a result of 5 trips and aggregation of a driver score is, for example,10 points, as shown in FIG. 5. In some embodiments, this level of a driver score may put Driver Thomas in a low driver score category” 

wherein the total score is a combination of scores from but not limited to “the three factors or parameters include excessive speeding A, hard braking B, and fast acceleration C. These factors are by way of example and other factors or parameters may be added” (Salles et al.  [Par. 0040])); and 

	determining the maintenance discount according to the combined usage score.
“[Par. 0051], “if the deviation indicates that the actual wear and tear condition of Fleet Car #1 is much less than the estimated condition, reflected by the high driver score and/or infrequency use of Fleet Car #1,then the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule”;
“[Par. 0047] “If Driver A has high driver score indicative of excellent maintenance of Fleet Car #1 and the driving history of Driver A is consistent with the driver score, the central server 450 may determine that Driver A is entitled to an incentive package. In some embodiments, the incentive package may provide lower insurance premiums for using fleet cars. Additionally, the incentive package may include a discount for using car sharing services … fleet cars subject to good use by drivers will likely require less maintenance and repair and, at the same time, cleaning and significant cost savings in the fleet car management providers”)

Regarding to claim 10, Rix teaches a usage-based maintenance system for a vehicle among a plurality of vehicles comprising: 
	a sensor system configured to provide sensor input to the processor ([Par. 0126], “input variables to be utilized by the processor … wherein the input variables include at least one of: … sensor data”); 
	a data storage device having an exposure model stored thereon ([Par. 0200],“The system optionally further comprises a storage medium containing a database of historical or actual atmospheric contamination data, or both, as a function of spatial location and time”); 
	the processor configured to determine from the sensor input (Par. 0230], “determining contaminant data, radiosondes data is obtained; such data is acquired using a sensor arrangement”) , for the time period, an exposure parameter of the vehicle, the exposure parameter indicating an amount of exposure to an environment during the time period (Fig. 7A, [Par. 0229], “a step 802 of the method for scheduling, a measure of contaminant exposure for estimating aircraft engine contamination based upon known historical data sets including aircraft flight data, atmospheric contaminant data over location and time, and engine service data is calculated”);  30UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H212878 (002.4936) 	
	the processor configured to score the determined exposure parameter according to the exposure model to produce an exposure score
([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model” wherein the “historical contaminant exposure” reads on the “exposure model”;

[Par. 0235], “a represent of contaminant risk … B represents contaminant estimates from an NWP model, p(A) represents prior knowledge of contaminant risk …  by marginalisation of p(A|B), while p(B|A) and determined by comparison of estimated contaminants from similar NWP models that are evaluated using historical data representative of the respective contaminants over regions where one or more aircraft were known to be affected by adverse weather events” wherein the “contaminant risk” reads on the “exposure score”)

	Although Rix teaches the processor configured to produce the exposure score, it does not explicitly disclose the processor configured to determine a maintenance discount according to the exposure score.

However, Salles teaches the processor configured to determine a maintenance discount according to the exposure score.
([Par. 0051], “if the deviation indicates that the actual wear and tear condition of Fleet Car #1 is much less than the estimated condition, reflected by the high driver score and/or infrequency use of Fleet Car #1,then the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule”

“[Par. 0047] “If Driver A has high driver score indicative of excellent maintenance of Fleet Car #1 and the driving history of Driver A is consistent with the driver score, the central server 450 may determine that Driver A is entitled to an incentive package. In some embodiments, the incentive package may provide lower insurance premiums for using fleet cars. Additionally, the incentive package may include a discount for using car sharing services … fleet cars subject to good use by drivers will likely require less maintenance and repair and, at the same time, cleaning and significant cost savings in the fleet car management providers”)

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify Rix with the teaching of Salles.  The motivation to combine would have been obvious because Salles’ teaching of determining the maintenance discount based on the exposure score would allow “the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule” (Salles, [Par. 0051]) thereby save cost in maintaining the vehicle.

Regarding to claim 11, the combination of Rix and Salles teaches the system of claim 10.
wherein the sensor system is configured to detect a location of the vehicle and detect an amount of time spent at the detected location ([Par. 0198], “retrieves atmospheric contaminant data at a spatial location and a time in proximity to at least one flight of the target aircraft engine and an engine service data); and wherein the processor is configured to determine the exposure parameter according to amount of time spent at the detected location [Par. 0198] “determines contaminant exposure per flight based on the atmospheric contaminant data at a location and a time in proximity to at least one flight of the target aircraft engine”).

Regarding to claim 12, the combination of Rix and Salles teaches the system of claim 11.
Rix further teaches wherein the processor is configured to determine the location of the vehicle within one of a plurality of identified environmental exposure zones, the plurality of identified environmental exposure zones having different assigned exposure levels ([Par. 0155], “the atmospheric contaminant data as a function of spatial location and time comprises an atmospheric model of at least one of the concentration or mixing ratio of contaminants at a plurality of locations and times”); and 
	wherein the processor is configured to determine the exposure parameter according to the detected amount of time spent at the assigned exposure level for the detected location. 
([Par. 0198] “determines contaminant exposure per flight based on the atmospheric contaminant data at a location and a time in proximity to at least one flight of the target aircraft engine”).  

Regarding to claim 14, the combination of Rix and Salles teaches the system of claim 12.
Rix further teaches wherein the sensor system includes a global positioning system (GPS) configured to detect the location of the vehicle ([Par. 0240], “Spatial locations and times are determinable from waypoints or from the use of global satellite navigation systems”).

Regarding to claim 15, the combination of Rix and Salles teaches the system of claim 10.
Rix further teaches wherein the exposure parameter is a salinity exposure parameter 
([Par. 0065], “the atmospheric contaminants include a plurality of contaminants selected from a group comprising dust, organic particles, volcanic ash, salt, sulphur dioxide and sulphate ions”).

Regarding to claim 16, the combination of Rix and Salles teaches the system of claim 10.
Rix further teaches wherein the plurality of vehicles is arranged in a fleet ([Par. 0143], “plurality of aircraft”); and 
	wherein the processor is configured to score the determined exposure parameter according to a fleet exposure model to produce the exposure score, the fleet exposure model based on the amount of exposure to the environment of the plurality of vehicles across the fleet ([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model”).

Regarding to claim 17, the combination of Rix and Salles teaches the system of claim 16.
Rix further teaches wherein the processor is configured to collect exposure data from across the fleet and create the fleet exposure model from the collected exposure data ([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model”).

Regarding to claim 18, the combination of Rix and Salles teaches the system of claim 17.
Salles further teaches determine, for the time period, another usage parameter of the vehicle, the other usage parameter indicating another usage characteristic of the vehicle over the time period (Figure 5, [Par. 0041], “ the main processor 452 determines occurrence of all three factors, excessive speeding A, hard braking B, and fast acceleration C, as shown in FIG. 5…  aggregates occurrence of the relevant factors or parameters after a predetermined number of trips is completed” wherein “excessive speeding” or “hard braking” or “fast acceleration” reads on the “another usage parameter”); 
	score the other usage parameter according to another fleet usage model to produce another usage score 
(Figure 5, [Par. 0042], “ Driver Thomas has shown excessive speeding and hard braking in each and every trip that has been tracked and counted. This frequency of occurrence of the factors may result in adding no credit or point to a driver score” 

[Par. 0021], “ a predetermined first program that collects data relating to drivers' driving patterns and usage patterns of a fleet car and calculates and assigns a driver score to each driver”
wherein credit or point is evaluated according to the usage pattern of fleet car #1);

combine the exposure score and the other usage score to produce a combined usage score (Figure 5, [Par. 0042], “ A total driver score of Driver Thomas as a result of 5 trips and aggregation of a driver score is, for example,10 points, as shown in FIG. 5. In some embodiments, this level of a driver score may put Driver Thomas in a low driver score category” wherein the total score is a combination of scores from but not limited to “The three factors or parameters include excessive speeding A, hard braking B, and fast acceleration C. These factors are by way of example and other factors or parameters may be added” (Salles et al.  [Par. 0040])); and 
	determine the maintenance discount according to the combined usage score 
([Par. 0051], “if the deviation indicates that the actual wear and tear condition of Fleet Car #1 is much less than the estimated condition, reflected by the high driver score and/or infrequency use of Fleet Car #1,then the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule”

“[Par. 0047] “If Driver A has high driver score indicative of excellent maintenance of Fleet Car #1 and the driving history of Driver A is consistent with the driver score, the central server 450 may determine that Driver A is entitled to an incentive package. In some embodiments, the incentive package may provide lower insurance premiums for using fleet cars. Additionally, the incentive package may include a discount for using car sharing services … fleet cars subject to good use by drivers will likely require less maintenance and repair and, at the same time, cleaning and significant cost savings in the fleet car management providers”)

Regarding to claim 20, Rix teaches a method of operating a usage-based maintenance system for a vehicle among a plurality of vehicles arranged in a fleet, the method comprising: 
detecting, for a time period, a location of the vehicle and detecting an amount of time spent at the detected location (Par. 0007], “when in operation, accesses a database of contamination data as a function of spatial location and time”);  32UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H212878 (002.4936) 
	determining, for the time period, a salinity exposure parameter of the vehicle according to the detected amount of time spent at the detected location 
[Par. 0198] “determines contaminant exposure per flight based on the atmospheric contaminant data at a location and a time in proximity to at least one flight of the target aircraft engine”;

(Rix et al. [0065], “the atmospheric contaminants include a plurality of contaminants
selected from a group comprising dust, organic particles, volcanic ash, salt, sulphur dioxide and sulphate ions”) ;

	scoring the salinity exposure parameter according to a fleet exposure model to produce an exposure score 
([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model” wherein the “historical contaminant exposure” reads on the “exposure model”;

[Par. 0235], “a represent of contaminant risk … B represents contaminant estimates from an NWP model, p(A) represents prior knowledge of contaminant risk …  by marginalisation of p(A|B), while p(B|A) and determined by comparison of estimated contaminants from similar NWP models that are evaluated using historical data representative of the respective contaminants over regions where one or more aircraft were known to be affected by adverse weather events” wherein the “contaminant risk” reads on the “exposure score”)

the fleet exposure model based on the salinity exposure of the plurality of vehicles across the fleet ([Par. 0143], “determines historical contaminant exposure by analyzing a plurality of historical trajectories of a plurality of aircrafts or aircraft engines associated to the set of training data as a function of spatial location and time and estimating contaminant concentration of the plurality of aircraft or aircraft engines for each trajectory using atmospheric model”); 

Rix does not explicitly disclose determining, for the time period, another usage parameter of the vehicle, the other usage parameter indicating another usage characteristic of the vehicle over the time period; scoring the other usage parameter according to another fleet usage model to produce another usage score; combining the exposure score and the other usage score to produce a combined usage score; and determining a maintenance discount according to the combined usage score

However, Salles teaches determining, for the time period, another usage parameter of the vehicle, the other usage parameter indicating another usage characteristic of the vehicle over the time period (Figure 5, [Par. 0041], “ the main processor 452 determines occurrence of all three factors, excessive speeding A, hard braking B, and fast acceleration C, as shown in FIG. 5…  aggregates occurrence of the relevant factors or parameters after a predetermined number of trips is completed” wherein “excessive speeding” or “hard braking” or “fast acceleration” reads on the “another usage parameter”); 
	scoring the other usage parameter according to another fleet usage model to produce another usage score 
(Figure 5, [Par. 0042], “Driver Thomas has shown excessive speeding and hard braking in each and every trip that has been tracked and counted. This frequency of occurrence of the factors may result in adding no credit or point to a driver score”;
 
[Par. 0021], “a predetermined first program that collects data relating to drivers' driving patterns and usage patterns of a fleet car and calculates and assigns a driver score to each driver”
wherein credit or point is evaluated according to the usage pattern of fleet car #1);

combining the exposure score and the other usage score to produce a combined usage score 
(Figure 5, [Par. 0042], “ A total driver score of Driver Thomas as a result of 5 trips and aggregation of a driver score is, for example,10 points, as shown in FIG. 5. In some embodiments, this level of a driver score may put Driver Thomas in a low driver score category” wherein the total score is a combination of scores from but not limited to [Par. 0040], “The three factors or parameters include excessive speeding A, hard braking B, and fast acceleration C. These factors are by way of example and other factors or parameters may be added”); and 

	determining a maintenance discount according to the combined usage score. 
([Par. 0051], “if the deviation indicates that the actual wear and tear condition of Fleet Car #1 is much less than the estimated condition, reflected by the high driver score and/or infrequency use of Fleet Car #1,then the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule”

“[Par. 0047] “If Driver A has high driver score indicative of excellent maintenance of Fleet Car #1 and the driving history of Driver A is consistent with the driver score, the central server 450 may determine that Driver A is entitled to an incentive package. In some embodiments, the incentive package may provide lower insurance premiums for using fleet cars. Additionally, the incentive package may include a discount for using car sharing services … fleet cars subject to good use by drivers will likely require less maintenance and repair and, at the same time, cleaning and significant cost savings in the fleet car management providers”).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify Rix with the teaching of Salles.  The modification would have been obvious because determining the maintenance discount based on the exposure score would allow “the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule” (Salles, [Par. 0051]) thereby save cost in maintaining the vehicle.

Claim 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rix and Salles in view of Yuri et al. (NPL – J. Braz, Chem. Soc., Vol 18, No.1, 153-166, 2017.; hereafter Yuri).

Regarding to claim 4, the combination of Rix and Salles teaches the method of claim 3.

The combination of Rix and Salles teaches to determine the exposure parameter at a plurality of zones having different assigned exposure levels (Rix [Par. 0155], “atmospheric model of at least one of the concentration or mixing ratio of contaminants at a plurality of locations and times”), but does not explicitly disclose wherein determining the exposure parameter includes determining an equivalent number of days spent in the environment.

However, Yuri teaches to determine an equivalent number of days spent in the environment.
(Table 3 shows atmospheric contamination rates at different corrosive environment. The atmospheric contamination rate is measured as “mg per m2 a day”. The equivalent days can be achieved by dividing an amount of contaminant exposure to the contaminant rate at a respective corrosive environment).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify Rix and Salles with the teaching of Yuri. The modification would have been obvious because by calculating the equivalent exposure days, it allows the vehicle to normalize the total time spent in multiple environments that have different contamination levels. From that, the total amount of contaminant exposure can be determined at a certain rate. 

Regarding to claim 13, the combination of Rix and Salles teaches the system of claim 12.

Rix [Par. 0155], “atmospheric model of at least one of the concentration or mixing ratio of contaminants at a plurality of locations and times”), but does not explicitly disclose wherein the processor is configured to determine the exposure parameter includes determining an equivalent number of days spent in the environment.

However, Yuri teaches to determine an equivalent number of days spent in the environment.
(Table 3 shows atmospheric contamination rates at different corrosive environment. The atmospheric contamination rate is measured as “mg per m2 a day”. The equivalent days can be achieved by dividing an amount of contaminant exposure to the contaminant rate at a respective corrosive environment).

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify Rix and Salles to incorporate the teaching of Yuri. The modification would have been obvious because by calculating the equivalent exposure days, it allows the vehicle to normalize the total time spent in multiple environments that have different contamination levels. From that, the total amount of contaminant exposure can be determined at a certain rate. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rix and Salles, as applied to claim 18 above, in view of Rani et al. (US Publication No. US 20170323244 A1; hereafter Rani).

Regarding to claim 19, the combination of Rix and Salles teaches the system of claim 18.

Rix teaches acquiring a plurality of flight time ([Par. 0069], “the required aircraft flights include at least one of a plurality of geographical routes or a plurality of flight times”). 
Salles further teaches determine, for the time period, a throttle power parameter of the vehicle, the throttle power parameter indicating powering of an engine of the vehicle during the time period (Figure 5, [Par. 0041], “ the main processor 452 determines occurrence of all three factors, excessive speeding A, hard braking B, and fast acceleration C, as shown in FIG. 5…  aggregates occurrence of the relevant factors or parameters after a predetermined number of trips is completed” wherein the “acceleration” parameter read on the “throttle power parameter”);
score the throttle power parameter according to a fleet throttle power usage model to produce a throttle power score 
(Figure 5, [Par. 0042], “ As the fast acceleration factor has appeared less frequent than the other two factors, a small point may be added to a driver score of Driver Thomas”

[Par. 0021], “ a predetermined first program that collects data relating to drivers' driving patterns and usage patterns of a fleet car and calculates and assigns a driver score to each driver”
wherein credit or point is evaluated according to the usage pattern of fleet car #1);

	 combine the exposure score, the [[flight]] time score, and the throttle power score to produce the combined usage score (Figure 5, [Par. 0042], “ A total driver score of Driver Thomas as a result of 5 trips and aggregation of a driver score is, for example,10 points, as shown in FIG. 5. In some embodiments, this level of a driver score may put Driver Thomas in a low driver score category” wherein the total score is a combination of scores from but not limited to “The three factors or parameters include excessive speeding A, hard braking B, and fast acceleration C. These factors are by way of example and other factors or parameters may be added” (Salles et al.  [Par. 0040])); and 
determine the maintenance discount according to the combined usage score 
([Par. 0051], “if the deviation indicates that the actual wear and tear condition of Fleet Car #1 is much less than the estimated condition, reflected by the high driver score and/or infrequency use of Fleet Car #1,then the main processor 420 may remove one or more maintenance tasks from the predetermined maintenance schedule”

“[Par. 0047] “If Driver A has high driver score indicative of excellent maintenance of Fleet Car #1 and the driving history of Driver A is consistent with the driver score, the central server 450 may determine that Driver A is entitled to an incentive package. In some embodiments, the incentive package may provide lower insurance premiums for using fleet cars. Additionally, the incentive package may include a discount for using car sharing services … fleet cars subject to good use by drivers will likely require less maintenance and repair and, at the same time, cleaning and significant cost savings in the fleet car management providers”)

Although Rix teaches the flight time as shown above, the combination of Rix and Salles does not explicitly disclose determine, for the time period, a [[flight]] time parameter of the vehicle, the [[flight]] time parameter indicating time spent in-[[flight]] during the time period; score the [[flight]] time parameter according to a fleet [[flight]] time usage model to produce a [[flight]] time score.  

However, Rani teaches to determine, for the time period, a [[flight]] time parameter of the vehicle, the [[flight]] time parameter indicating time spent in-[[flight]] during the time period.
([Par. 0037], “ The telematics module 200 generates driver activity … with general drive data 215 (e.g., driving distance, drive time, time periods, number and duration of stops, arrival and departure times at jobs, and the like)”).
score the [[flight]] time parameter according to a fleet [[flight]] time usage model to produce a flight time score ([Par. 0046], “The driver's fuel economy score is determined from the percentage of his idling with respect to his total trip time during the recording period (e.g., one day). Anything above a threshold value (with some percentage allowance) reduces the driver's fuel economy score”);

It would have been obvious to one of ordinary skill in the art before the effective filing data of the claim invention to modify the teaching of the combination of Rix and Salles to incorporate the teaching of Rani. The modification would have been obvious because by determining and scoring the travel time of the vehicle, it allows the system to evaluate the performance of the driver and have a more accurate estimation of vehicle’s usage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/S.V.N./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668